Title: To John Adams from Jared Ingersoll, Jr., 23 February 1801
From: Ingersoll, Jared, Jr.
To: Adams, John



Dear Sir.
Philadelphia Feby 23d. 1801

I was informed on Saturday Evening that you had done me the honor to nominate me to the Senate as Chief–Judge of the Circuit composed of Pennsylvania, New Jersey and Delaware
I shall ever consider this circumstance as one of the most honorable incidents of my life—I regret exceedingly that I am obliged to decline the honor you so kindly offer me.
The Salary would not maintain my family I have Sons coming into the business of life; who will want pecuniary assistance from me, I must of cource continue at the Bar some time longer,
I trust to your knowledge of the mode of proceedings, upon such occasions, to withdraw my name, without giving the measure the appearance of a negative from the Senate—
If in your Journey homewards, you will take an apartment in my house, during your stay in this City, you would confer an additional Obligation on your / much obliged / & respectfull hum ser.
Jared Ingersoll